Sandler, J. (concurring).
Defendant appeals from a judgment entered upon a plea of guilty, convicting him of aggravated sexual abuse, and varied lesser related counts, and sentencing him to concurrent 5-15 and 2-6 year terms of imprisonment. The single issue on this appeal is raised by defendant’s claim that the sentence is excessive. None of the relevant facts appear to be in dispute.
On January 9,1980, defendant picked up his 10-year-old niece on her way to school, drove her to Orchard Beach where he removed the girl’s clothing, and inserted first his finger and then an artificial penis strapped to his body into her vagina. The girl screamed and began to hemorrhage. The defendant first tried to stem the bleeding by pads he purchased at a drugstore. When this failed the defendant drove the girl to Jacobi Hospital where she was operated on and remained for approximately a week. The defendant, who immediately acknowledged what he had done, donated blood to his niece during her hospitalization.
*137These events are peculiarly of a kind that understandably excite a sense of horror. The sentencing problem is raised when this atrocious event is considered in light of the defendant’s entire previous life.
The defendant, 43 years old, was born in Yugoslavia, moved to Paris where he married, and came to New York City in 1961. He has been married for 19 years. He and his wife became citizens within five years of their arrival in this country. They have one child.
The defendant has never been previously arrested. Starting with his adolescent years in Yugoslavia, he has always been gainfully employed. For the last 10 years defendant has been employed as a machinist with the Metropolitan Transportation Authority. His wife also has been steadily employed for some 16 years.
Except for this single event which resulted in the judgment of conviction, the defendant would appear to be a worthwhile, honest, industrious human being.
An obvious question is how such a person could have come to commit such a crime. The defendant told the probation officer that he was “at a loss to explain his actions” and found the entire experience “a nightmare” from which he hoped to wake up. In a case in which a psychiatric evaluation would appear to have been singularly appropriate, the defendant was sentenced without such an evaluation.
The time is surely past when an event of this kind could be quickly summed up as an evil action by a bad person who gratified his illicit desires at the expense of another. In the absence of a professional evaluation, it seems likely that in general terms the defendant suffered from an emotional disorder manifested by a sexual obsession which resulted in an atrocious act of sexual misconduct, an act apparently as offensive to his moral principles as to those of society as a whole.
I am unable to perceive any valid sentencing purpose that is served by the extremely harsh sentence imposed on this defendant. If its purpose is to manifest society’s horror at what occurred, it is a sufficient answer that defendant was no less horrified by what he had done. It is unrealistic *138to suppose that the sentence imposed here would deter anyone suffering from a comparable emotional disturbance from committing a similar act. If the sentencing court was concerned to prevent repetitive behavior of this kind by the defendant, and believed that a lengthy incarceration was necessary for that purpose, the record provides no adequate basis for the conclusion that such repetition was a substantial possibility or that an extended incarceration was the most appropriate response.
In short, it appears that a decent, industrious man, operating under the compulsion of a significant emotional disorder, committed a single atrocious act. On the record before us the sentence was excessive and should be reduced.
In determining the appropriate sentence, I agree that a psychiatric evaluation, even now, may well be of significant value. Accordingly, I concur in Justice Kupferman’s opinion and agree to vacate the . sentence and remand for resentencing after a psychiatric evaluation abd report.